Citation Nr: 0020594	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for duodenitis, claimed 
as secondary to the veteran's service-connected degenerative 
disc disease of the lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange.

3.  Entitlement to service connection for impotency, status 
post, penile implant as secondary to service-connected 
degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1994, November 1998, and August 1999 
rating decisions of the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO).  In a December 
1994 rating decision, the RO denied service connection for 
duodenitis as secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  The veteran 
and his representative appeared before a hearing officer at a 
hearing at the RO in May 1995.  In an April 1996 decision, 
the Board decided several issues and REMANDED the issue of 
service connection for duodenitis as secondary to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine to the RO for additional development.

The RO, in a November 1998 rating decision, denied service 
connection for peripheral neuropathy due to exposure to Agent 
Orange.  In an August 1999 rating decision, the RO denied 
service connection for impotency, status post penile implant, 
as secondary to the veteran's service-connected degenerative 
disc disease of the lumbar spine.


REMAND

The Board notes that the veteran, in a November 1999 VA Form 
9 and in a July 2000 VA Form 21-4138, indicated that he 
wanted a hearing before a Member of the Board at the local VA 
office.  Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


